                                                    SAPD – 26.1.1

 DEPARTMENTAL GENERAL ORDER                         CALEA Manual Version               CALEA Standard Number
 ST. ANN POLICE DEPARTMENT                          6.7                                26.1.1
 OFFICE OF THE CHIEF OF POLICE
 SAPD-26.1.1 Code of Conduct and Appearance
 Indexed as:
 Code of Conduct and Appearance
 Law Enforcement Officer’s Code of Ethics
 Policy
 Code of Conduct on Duty
 General Rules of Conduct
 Code of Conduct “Off-duty”
 Call Back
 Off-duty Weapons
 Off-duty Personal Disputes
 Off-duty Arrests
 Other Unacceptable Off-duty Behavior
 Social Media
 Fraternization and Nepotism

                                 CODE OF CONDUCT AND APPEARANCE
Policy:
It is expected that all employees of the City of St. Ann will conduct themselves in accordance with the Code of Ethics,
and with the Code of Conduct “On Duty”. While the conduct is referred to as “On Duty”, it is expected that the conduct
will be applied equally when off-duty; however, there are some additional “Off-Duty” conduct or procedures that are
addressed in this General Order that must also be followed.

1.     LAW ENFORCEMENT OFFICER’S CODE OF ETHICS

       “As a Law Enforcement Officer, my fundamental duty is to serve mankind, to safeguard lives and property; to
       protect the innocent against deception, the weak against oppression or intimidation, and the peaceful against
       violence or disorder; and to respect the Constitutional Rights of all persons to liberty, equality, and justice.

       I will keep my private life unsullied as an example to all; maintain courageous calm in the face of danger, scorn,
       or ridicule; develop self-restraint; and be constantly mindful of the welfare of others. Honest in thought and deed
       in both my personal and professional life, I will be exemplary in obeying the laws of the land and the regulations
       of my Department. Whatever I see or hear of a confidential nature or that is confided to me in my official
       capacity will be kept ever secret unless revelation is necessary in the performance of my duty.

       I will never act officiously or permit personal feelings, prejudices, animosities or friendships to influence my
       decisions. With no compromise for crime and with relentless prosecution of criminals, I will enforce the law
       courteously and appropriately without fear or favor, malice or ill will, never employing unnecessary force or
       violence and never accepting gratuities.

       I recognize the badge of my office as a symbol of public faith, and I accept it as a public trust to be of help so long
       as I am true to the ethics of the police service. I will constantly strive to achieve these objectives and ideals,
       dedicating myself before God to my chosen professions…Law Enforcement”



Page 1 of 21
                                                   SAPD – 26.1.1

2.     CODE OF CONDUCT ON DUTY

       2.1     General Rules of Conduct

               2.1.1   Accidents - All personnel shall promptly notify their immediate supervisor of any personal injury
                       or property accident involving any Department vehicle or equipment entrusted to his control.
                       Personnel shall promptly provide his supervisor with necessary information concerning the
                       accident.

               2.1.2   Reports of Accidents - Personnel shall promptly report all property damage or injuries cause to
                       personnel or to another person(s) by accident, or otherwise, while in the performance of duty.

               2.1.3   Statement of Responsibility - Personnel who become involved in an accident, while on duty, shall
                       make no statement as to any person(s) responsibility for the accident and shall not advise any
                       parties involved in the accident that any party, the Department or any other person, is
                       responsible for any damage or injury.

3.     Correct Address and Telephone - Each member of the Department shall have a telephone and/or cell phone at
       their residence.

       3.1     Any change in telephone number must be reported to the employee’s supervisor in writing within 24
               hours. The telephone number may be unlisted. The Department must be able to contact employees by
               telephone, should the need arise.

       3.2     No employee may distribute any personal telephone number(s) of anyone listed on the St. Ann Police
               Department phone list to anyone not employed by the City of St. Ann without the consent of the person
               to whom the telephone number belongs.

4.     Alcohol, Intoxicating Liquor, and Drugs – On-duty members shall not consume alcoholic beverages of any kind,
       except if the actual performance of the member’s assigned duty requires its use. Any personnel who report for
       duty under the influence of any liquor or drugs or who is otherwise unfit for duty because of excessive use, or
       who has an alcoholic beverage on his breath shall be deemed in violation of this regulation. The use of any illegal
       drug or any non-prescription use of any controlled substance is strictly prohibited.

5.     Police Contact – Any Department employee that has any contact with law enforcement while off-duty needs to
       contact their immediate supervisor within 4 hours of incident occurring. The supervisor will be notified via
       telephone, and by a written memo on Department letterhead. The supervisor will then take further action, if
       necessary. This includes, but is not limited to, auto accidents, traffic stops, disturbances, etc.

6.     Police Action in Personnel Affairs - If at any time an officer becomes involved in law enforcement activities with
       any person who has a direct relationship with the officer, the involved officer should request that another
       member of the Department be assigned to handle the situation.

7.     Traffic Arrests - Personnel not in an approved St. Ann Police Department vehicle shall not arrest traffic violators,
       except when the incident involves a Driving While Intoxicated suspect or other serious, potentially life-
       threatening violation of the law.

8.     Recommending Attorneys or Bondsmen - Department personnel shall not directly or indirectly recommend,
       suggest or discuss with any person the employment or hire of any particular attorney or bondsmen.


Page 2 of 21
                                                     SAPD – 26.1.1

9.     Official Police Identification - Officers shall at all times carry their official identification card unless working in an
       undercover capacity and/or at the discretion of the Chief of Police.

10.    Police Commissions - Department personnel shall not accept any law enforcement commission from another
       agency or jurisdiction without the prior written approval of the Chief of Police.

11.    Providing Identification upon Request - All personnel shall accurately and politely give their name and Department
       Serial Number (DSN) to any person upon request, except when such action may jeopardize the success of a law
       enforcement activity, i.e., undercover officers are not required to show identification or identify themselves as
       law-enforcement or members of this agency. Personnel not involved in legitimate law-enforcement activity that
       would require them to remain unidentified, shall show their Department issued photo identification upon
       reasonable request and give verbal identification, when requested, while on the telephone.

12.    Authorized Wearing of Police Uniform - Department personnel shall wear the regulation police uniform only while
       performing on-duty related activities unless prior approval has been obtained from the Chief of Police.

13.    Personal Appearance - Department personnel on active duty must be neat and clean in appearance. Clothes shall
       be clean and neatly pressed. The uniform clothing worn must conform to the uniform of the day.

       13.1    Hair Styles - Male Personnel

               13.1.1 Head hair may be styled in a crew cut, flat top or conventional styling, as long as the hair at the
                      back of the head is not formed into a “duck tail”, and as long as the hair growth does not exceed
                      below the bottom of the ear on the sides and not below the bottom collar in the back. All styles
                      of hair must be kept clean, neat and well-groomed at all times. Hair shall not extend below the
                      hat bill, nor be styled in such a manner as to fall across the eyes under normal circumstances.

               13.1.2 Sideburns may extend to a line even with the bottom of the ear lobe. Sideburns must be width
                      equal to normal hair growth where head hair ends, and sideburns begin. Sideburns shall be
                      neatly trimmed and straight.

               13.1.3 Facial Hair – Unless otherwise approved by the Chief of Police, the face must be kept clean
                      shaven, except that a neat, evenly trimmed mustache is permissible. No portion of the mustache
                      shall extend downward beyond the corners of the mouth and not extend past the normal contour
                      of the upper lip.

       13.2    Hair Styles - Female Personnel

                        13.2.1.1 Female personnel shall wear the length and style of hair which ensures safety. The
                                 hair style shall not interfere with the proper wearing of police equipment or uniform
                                 hat. Styles such as pigtails, ponytails or bouffant shall not be worn.

       13.3    Exceptions - Exceptions to the above rules will be allowed during specific undercover police assignments
               or upon prior approval from the Chief of Police.

14.    Courtesy of Police Personnel - All personnel shall be courteous, refrain from cursing or the use of foul or abusive
       language, and refrain from any use of tobacco when in direct contact with the public, except where the use of
       same would not be offensive.




Page 3 of 21
                                                     SAPD – 26.1.1

15.    Orders from Supervisors - All Department personnel will obey, and promptly and professionally execute all orders
       of supervisory officers to the best of ability.

       15.1    Conflicting Orders - Any personnel who receives a conflicting order shall inform the superior officer
               issuing such order of the conflict. Unless the conflicting order is rescinded, disobedience of the first order
               becomes the responsibility of the officer issuing the conflicting order.

16.    Association with Known Criminals - Department personnel are prohibited from associating with known offenders,
       criminals, or persons engaged in criminal conduct unless ordered to do so or when such association is within the
       scope or assigned law enforcement duties.

17.    Use of Police Equipment and Materials - Personnel shall not use any item belonging to the City of St. Ann or the
       Department, including stationary, envelopes, reports, and forms for personal business.

18.    Court Attendance - Department personnel shall diligently prepare for court cases. Personnel are to be punctual
       and report at the designated place and proper time for all court hearings or when honoring a subpoena.

       18.1    Officers shall report in proper uniform when their assignment requires the wearing of the uniform.
               Officers who are off-duty may wear appropriate business attire.

       18.2    Personnel shall not appear as witnesses in civil matters arising from situations encountered in the
               performance of their duties without being properly subpoenaed by legal process.

       18.3    Personnel shall at all times be attentive and courteous toward the court, prosecutor, defense counsel,
               and other witnesses. Personnel shall testify with a courteous, clearly audible voice, and shall provide only
               accurate facts.

19.    Training Attendance – Department personnel shall comply with the dress code of the organization providing the
       training. When attending training at the St. Ann Police station, personnel shall dress appropriately so as not to
       appear disheveled or in such a way that would bring undo attention to their attire. No stocking hats or ball caps
       shall be worn unless they are part of the dress code for that particular training, i.e, ball caps are allowed at the
       gun range.

       Police officers have the option to wear the Department uniform of the day, or a long sleeve uniform with a tie and
       tie clasp. Business casual is recommended if a uniform is not worn; however, nice jeans with no holes, rips or
       tears, and a nice button down or polo style shirt may be permitted as long as it does not conflict with the dress
       code of the organization providing the training. Gym clothes may be appropriate for training involving physical
       activity such as PPCT training. Officers shall make themselves aware of the dress code for any training they attend
       and comply with those requirement(s).

20.    Truthfulness and Confidentiality - Department personnel will speak the truth at all times concerning matters
       related to Department business. If Department personnel are not authorized, by regulations, to divulge facts, the
       employee will decline to comment.

21.    Attention to Duty - All personnel shall be attentive and alert at all times while on duty and shall devote all duty
       time and energy to the service of the Department.

22.    Other Specific Violations – below is a list of specific conduct violations:




Page 4 of 21
                                                   SAPD – 26.1.1

       22.1    False Statements or Report - Intentionally making any false statements or reports to an official police
               record or regarding a Department matter.

       22.2    Divulging Sensitive Information - Providing non-police personnel with information which may aid a person
               in escaping arrest, delaying apprehension, securing the removal of stolen property or which may hinder
               the work of the Department. Dissemination of inappropriate information to other agencies that could
               jeopardize investigations and/or hold members of the public up to public review or ridicule is also
               prohibited.

       22.3    Failure to Report - Any employee of the Department who does not inform one of his supervisors that
               another employee of the Department is engaged in any type of criminal behavior or who is inducing any
               other personnel to commit an unlawful act is in violation of this section.

       22.4    Failure to Act - Failure to report or take appropriate action in a situation where the officer is aware of a
               violation of law or City of St. Ann ordinance and where the circumstances indicate the need for action, is
               in violation of this section.

       22.5    Neglect of Duty - Failure to respond immediately to assignment(s).

       22.6    Acceptance of Gifts and Other Prohibited Transactions - Department personnel shall not accept directly or
               indirectly, from any person liable to arrest or after discharge, from any friend or friends of such person,
               any gratuity, fee, loan, reward or gift. Department personnel shall not do business with or engage in any
               business transaction with any person confined in the City of St. Ann jail.

       22.7    Accepting Rewards - The Chief, for meritorious service or other outstanding police work rendered by any
               personnel of the Department in the due discharge of his duties, may permit personnel to retain, for his
               own benefit, any reward or gift tendered to him. It shall be cause for removal for any Department
               personnel to receive any such reward without approval from the Chief of Police.

       22.8    Unauthorized Solicitation - Selling tickets or soliciting any form of donation or contribution while on duty
               or in uniform or while representing themselves as a City of St. Ann Police Officer(s) without prior approval
               from the Chief of Police is a violation of this section.

       22.9    Absenteeism - Excessive or chronic situation(s) wherein an employee is late reporting for duty and/or;

               22.9.1 Excessive unexplained or unexcused absence from work; or

               22.9.2 Tardiness; or

               22.9.3 Leaving the job early or without permission.

23.    Excessive Sick Leave - Unnecessary or unauthorized use of paid sick time off work.

24.    Conduct Unbecoming a Police Officer or Police Department Employee - Shall include any act or conduct not
       specifically mentioned in these regulations which tend to reflect poorly on the Department or reflects discredit
       upon the individual, when compared with accepted standards of behavior. Conduct unbecoming an officer or
       Police Department Employee clearly includes, but is not limited to, excessive intoxication in public places, the
       commission of unlawful acts, or willful false public criticism of the Department or any of its membership.




Page 5 of 21
                                                   SAPD – 26.1.1

25.    Unsafe Operation - Careless, negligent or unsafe use of Department property or vehicles which unnecessarily
       jeopardizes the safety and/or well-being of themselves, fellow employees or Department equipment.

26.    Chain of Command - An intentional by-pass of the Chain of Command within the Department without appropriate
       justification.

27.    Secondary Employment - Working off-duty in law enforcement related assignments without authorization from
       the Chief of Police.

28.    Improper Attire - Neglecting to appear in a neat, clean uniform or work attire or failure to wear the proper
       uniform of the day as prescribed.

29.    Incompetency - Any evidence of a lack of ability or inefficiency in performing their required duties, cowardice, or
       laziness toward the required task.

30.    Performance - Continued substandard performance evaluations.

31.    Assigned Tasks - Unwillingness to perform assigned and/or required tasks.

32.    Standards - Failure to conform to work standards.

33.    Insubordination

       33.1    Refusal to obey an order; or

       33.2    Disrespecting a supervisor; or

       33.3    Refusal to perform assigned work.

34.    Misconduct

       34.1    Damaging City property; or

       34.2    Dishonesty; or

       34.3    Inappropriate dress or grooming; or

       34.4    Fighting and using abusive language; or

       34.5    Illegal gambling or gambling while on the job; or

       34.6    Horseplay; or

       34.7    Drinking or possession of liquor while on the job; or

       34.8    Off-job misconduct; or

       34.9    Sleeping on the job; or

       34.10   Falsification of records; or


Page 6 of 21
                                                     SAPD – 26.1.1

       34.11   Unauthorized use of position or authority for personal gain; or

       34.12   Illegal drug use or possession of illegal drugs; or

       34.13   Criminal acts; or

       34.14   Unauthorized use of City of St. Ann or Department property; or

       34.15   Making unauthorized long-distance calls; or

       34.16   Making or accepting kickbacks; or

       34.17   Safety violations; or

       34.18   Stealing; or

       34.19   Immoral conduct; or

       34.20   Misuse or unnecessary expenditure of City of St. Ann funds; or

       34.21   Acceptance of gifts, favors, trips or any other items or services of value from any person attempting to
               do or doing business with any officer or Department or the City of St. Ann.

       34.22   Inappropriate or intentionally offensive behavior towards another employee or the public.

35.    Poor job performance

       35.1    Carelessness; or

       35.2    Incompetence; or

       35.3    Inattention to duties; or

       35.4    Failure or unwillingness to perform assigned and required tasks in an acceptable manner; or

       35.5    Inefficiency; or

       35.6    Inability to work effectively with co-workers; or

       35.7    Lack of job knowledge; or

       35.8    Failure to conform to work standards

               35.8.1 Substandard performance evaluations

36.    Political Activity - All commissioned officers, including salaried and reserve officers, shall serve on a non-partisan
       basis and shall not engage in any political campaigning nor shall they actively and publicly advocate the election of
       any candidate or candidates for public office in the City of St. Ann while employed or serving as an officer.
       Nothing contained herein shall be construed to prevent any officer from actively advocating his own candidacy for
       an elective public office. Such officers shall not be required to take a leave of absence during their candidacy for
       public office. In the event such officer is successfully elected to public office in the City of St. Ann, he shall not be

Page 7 of 21
                                                    SAPD – 26.1.1

       eligible to continue his employment as an officer or remain in the reserve unit during the term for which he is
       elected.

37.    Resignation - All personnel of the Department shall give fourteen (14) days notice, in writing, to the Chief of Police
       and the Board of Police Commissioners of intention to resign. A member withdrawing from the Department
       without notice to the Chief and the Board of Police Commissioners shall thereafter be deemed disqualified to
       again become a member of the Department.

38.    General Duty Provisions - In addition to the specific duties of each individual rank and position, the following
       general duty provisions are applicable to all members of the Department and must be observed:

       38.1    Aid shall be promptly given to persons requesting service in so far as it is consistent with duty obligations.

       38.2    Every officer must assist, protect, and come to the aid of other members of the Department in need of
               aid or assistance.

       38.3    Neglect of duty, improper performance of duty, sleeping or loafing while on duty, are prohibited.

39.    Code of Conduct “Off-Duty”

       39.1    Call Back Option:

                       39.1.1.1 Due to the fluid nature of police operations and the probability of emergencies arising
                                that cannot be handled by on-duty personnel, it becomes necessary from time to time
                                to recall variable numbers of Department personnel to meet operational needs. This
                                procedure outlines the methods and protocol for using emergency recall of
                                Department personnel. This procedure is applicable to all Department personnel,
                                civilian and commissioned.

                       39.1.1.2 All employees of the St. Ann Police Department are eligible for call back to duty should
                                the need arise. Officers are also subject to being drafted to work special details or
                                assignments as designated by the Chief of Police. You do not have the option to refuse
                                a Draft or a Call Back.

40.    Who Has the Authority to Recall Personnel.

       40.1    The On-Duty Watch Commander, Squad Commander, or Division Supervisor has the authority to recall
               personnel to meet emergency needs. These include, but are not limited to:

               40.1.1 Insufficient personnel to meet minimum manning requirements.

               40.1.2 Code 1000 alert in other jurisdictions.

               40.1.3 Local Civic Disorders.

               40.1.4 Plane Crashes.

               40.1.5 Major National Disasters.

               40.1.6 Major fires or other catastrophes.


Page 8 of 21
                                                   SAPD – 26.1.1

       40.2    Except for recalling personnel to meet minimum manpower requirements, the Watch Commander or
               Squad Commander shall notify the Chief of Police prior to initiating any recall of personnel.

       40.3    When contacting the Chief of Police prior to initiating a recall of personnel cannot be expeditiously
               accomplished or will delay recall in extreme cases, the Watch Commander or Squad Commander may
               initiate a recall on his own authority.

       40.4    When recalling personnel, the following sequence will be used:

               40.4.1 Off-duty personnel from the squad on duty.

               40.4.2 Personnel from the on-coming watch.

               40.4.3 Personnel from the off-going watch.

               40.4.4 Personnel from the Bureau of Field Investigations.

               40.4.5 Any other available personnel.

       40.5    Personnel recalled to duty will be advised:

               40.5.1 The nature of the duty to be performed.

               40.5.2 Uniform and equipment required.

               40.5.3 Location to report.

               40.5.4 Special instructions.

41.    Contact Phone Numbers - All Department personnel will maintain an up-to-date telephone number in the
       Communications Center.

       41.1    Supervisors will also maintain telephone numbers of their subordinates.

       41.2    If personnel are placed on stand-by for recall, they shall provide the dispatcher a number at which they
               can be reached.

       41.3    A report shall be submitted to the Chief of Police, as soon as practical after the recall, outlining the
               reasons for the recall, numbers of personnel contacted, names of those that responded, the time of the
               contact, and the results.

       41.4    Department personnel are considered to be On Duty or available for duty at all times. Therefore, it shall
               be the policy of the St. Ann Police Department that any member who is recalled to duty and fails to report
               may be subject to disciplinary action by the Chief of Police.

42.    Off-Duty Weapons: Officer will provide maximum security for all firearms in their custody.

       42.1    The approved firearms for duty/off-duty use:

       42.2    Heckler & Koch Model VP9SK – 9MM (issue)


Page 9 of 21
                                                     SAPD – 26.1.1

       42.3     Heckler & Koch Model VP9 – 9MM (issue)

       42.4     Glock Model 22 -- .40 S&W Caliber (issue)

       42.5     Glock Mode 21 -- .45 ACP Caliber (officer purchase)

       42.6     Glock Model 27 -- .40 S&W Caliber (issue/off-duty)

       42.7     Glock Model 30 -- .45 Caliber (officer purchase)

       42.8     Remington Model 870 – 12 ga. (issue/vehicle)

       42.9     Colt Style AR-15 Type -- .223 Rem. Caliber (issue/limited or officer purchase).

       Note: Any officer utilizing a Department issued sidearm will be issued duty leather, magazines, and
       ammunition. Any officer wishing to utilize the Glock MOD. 21 will have to purchase same, have a total of three
       13 round magazines, and purchase the appropriate duty leather, ammunition being issued by the Department.
       The shotguns are assigned to the vehicles with the appropriate ammunition. The rifles will be issued to specific
       officers, at the discretion of the Chief of Police, or his designee.

       42.10    At the discretion of the Chief of Police or his designee, firearms that do not fall into the above categories,
                may or may not be issued or approved.

       42.11    Firearms (side-arms) for off-duty use will be approved by the Chief of Police or his designee, and the
                officer will be required to qualify with the weapon. The firearm must be in satisfactory working condition
                and cannot be of poor quality.

43.    Carrying of Firearms:

       43.1     All officers in uniform or civilian clothes shall be armed with an approved firearm at all time while on
                duty. The firearm will be the same in or consistent in design to the one that is used for annual gun
                qualification.

       43.2     The carrying of a firearm while off-duty and or back up shall be at the option of the officer. If the officer
                elects to carry a firearm off-duty/back up, it must be Department approved.

       43.3     Officer engaged in off-duty employment which requires the performance of police related services shall
                be armed with a Department approved firearm.

       43.4     Off-duty officers will be armed with an approved firearm while operating a Department vehicle.

       43.5     Firearms carried while in civilian clothing, either off-duty or as a back up weapon, shall be concealed from
                public view.

       43.6     An officer shall not consume alcohol to the point of intoxication while carrying a firearm on their person.

       43.7     An officer shall never display a firearm other than in the performance of his duty.

44.    Off-Duty Personal Disputes:



Page 10 of 21
                                                    SAPD – 26.1.1

       44.1     When an employee of this Department is served with an Ex-Parte Order of Protection, he will
                immediately forward through the Chain of Command an Intra-Departmental memorandum or an email
                through the Chain of Command to the Chief of Police indicating the court of jurisdiction, the date and
                time of the hearing, and a brief description of the circumstances leading to the Order of Protection.

       44.2     Prior to returning to duty following the court hearing, the employee will forward to the Chief of Police, in
                memorandum, indicating the decision of the court to grant or deny the petitioner’s request for a full
                Order of Protection.

       44.3     If the petitioner’s request for a Full Order of Protection is denied, the employee may remain in their
                present assignment. The Chief of Police may order an investigation to determine if the employee violated
                any Departmental policy.

       44.4     If the petitioner’s request for a Full Order of Protection is granted, an armed employee will immediately
                be placed on administrative leave, surrendering their Department-issued weapon(s) and ammunition to
                their Shift Commander. Employees should be aware that a Crime Control Act prohibits those persons
                against whom an Order of Protection has been issued from possessing any firearms or ammunition,
                including privately owned. The Chief of Police will order an investigation to determine if the employee
                violated any Departmental policy.

       44.5     It shall be the employee’s responsibility to keep the Chief of Police informed, through memorandum, of
                the status of any appeals made to the court on rulings granting Full Orders of Protection where the
                employee is the respondent.

       44.6     It shall be the duty of any employee arrested for a domestic violence offense, as defined in Section II. C.,
                to make notification of the arrest through the Chain of Command to the Chief of Police prior to the
                beginning of their next scheduled tour of duty. The employee will also keep the Chief of Police informed
                of the status of their case, reporting when formal charges are issued or if the decision is made by the
                prosecuting authorities to decline prosecution.

       44.7     It shall also be the duty of all employees to report to the Chief of Police through the Chain of Command
                any conviction arising from a domestic violence offense occurring prior to the effective date of this order
                by memorandum. The memorandum will be maintained in the employee’s personnel file.

45.    Off-Duty Arrests:

       Policy:
       Off-duty officers are often faced with situations involving criminal conduct that they are neither equipped nor
       prepared to handle which may lead to unnecessary injuries to off-duty officers and confusion for those on-duty
       officers arriving at the scene trying to correctly assess the facts. In order to promote safety and the most
       efficient operations, it is the policy of the St. Ann Police Department to determine and regulate those situations
       and locations within which an officer is permitted to make an arrest while off-duty.

       45.1     Definition:

                45.1.1 Personally Involved – Where the off-duty officer, a family member, or a friend becomes engaged
                       in a dispute or incident with the person to be arrested or any other person connected with the
                       incident. This does not apply to situations where the police officer is a victim of crime.



Page 11 of 21
                                                     SAPD – 26.1.1

                45.1.2 Off-Duty Responsibilities

                        45.1.2.1 While off-duty, it is the responsibility of the officer to immediately report any suspect
                                 or observed criminal activities to local on-duty officers.

                        45.1.2.2 Except as allowed by this policy, off-duty officers should not enforce summary
                                 offenses or minor violations such as harassment, disorderly conduct, or other quality-
                                 of-life offenses. Local on-duty personnel shall be contacted to respond to the situation
                                 where an off-duty officer becomes aware of such violations.

                        45.1.2.3 Where an arrest is necessary by the off-duty St. Ann Police Department officer, the
                                 off-duty-arresting officer shall abide by all St. Ann Police Departmental policies and
                                 procedures.

                        45.1.2.4 St. Ann Police Department officers, in their personal vehicles, shall not attempt to stop
                                 other vehicles.

       45.2     Permitted off-duty arrests: When off-duty, a police officer may make an arrest only when:

                45.2.1 The arresting officer is not personally involved in the incident underlying the arrest; and

                45.2.2 There is an immediate need for the prevention of a crime or apprehension of a suspect; and

                45.2.3 The crime would be normally charged as a jailable offense requiring a full custody arrest; and

                45.2.4 The arresting officer is in possession of proper police identification.

       45.3     Prohibited off-duty arrests: Officers may not make an arrest off-duty when:

                45.3.1 The arresting officer is personally involved in the incident underlying arrest; or

                45.3.2 Engaged in secondary employment of a non-police nature and the officer’s actions are only in
                       furtherance of the interests of the private employer.

                45.3.3 When the arrest is made solely as enforcement of a minor traffic regulation. Despite the fact that
                       a police officer has police powers and responsibilities 24-hours a day throughout this jurisdiction,
                       the off-duty officer should not enforce minor traffic regulations.

46.    Various Not Acceptable Off-duty Behavior:

       46.1     The below list is exemplar and not all inclusive. The City of St. Ann expects all of its employees to act with
                common sense and to conduct themselves in a “proper” manner both on and off-duty.

                46.1.1 Any violation of State or Federal Laws.

                46.1.2 Any action that brings discredit to the City of St. Ann, the St. Ann Police Department, or its
                       employees.

                46.1.3 Public displays of immoral or unethical behavior.



Page 12 of 21
                                                    SAPD – 26.1.1

                46.1.4 Participating in groups or organizations that promote hate, racism, or other discriminatory
                       practices.



47.    Social Media, Networks, and Internet Sites

       Purpose
       The purpose of this directive is to establish guidelines concerning personal web pages and social media, such as
       Facebook, MySpace, Twitter, YouTube, Linkedin, Snap Chat, Instagram, etc., when referencing the St. Ann Police
       Department so as not to discredit or disrespect this Department or the City of St. Ann; to restrict the release,
       either directly or indirectly, of any information concerning criminal activity, on-going investigations or
       prosecutions, accidents, violations of ordinance or law, or other information to individuals outside of the
       Department; and to ensure that all employees treat as confidential the official business of the St. Ann Police
       Department.

       Policy
       Professionalism, ethics, and integrity are of paramount importance in the law enforcement community. To
       achieve and maintain the public’s highest level of respect, the St. Ann Police Department must place reasonable
       restrictions on employees’ conduct and appearance and hold to those standards of conduct whether the
       individual is on or off-duty. An employee’s actions must never bring the St. Ann Police Department into
       disrepute nor should their conduct be detrimental to its efficient operation.

       Employees of the St. Ann Police Department have a right to have personal web pages or sites and are free to
       express themselves as private citizens on social media sites to the degree that their speech does not impair the
       working relationships of the St. Ann Police Department for which loyalty and confidentiality are important,
       impede the performance of duties, impair discipline and harmony among coworkers, or negatively impact the
       public perception of the St. Ann Police Department. When reference is made to or about the St. Ann Police
       Department and/or its employees, a review of that reference is needed to ensure that such reference does not
       compromise the St. Ann Police Department’s integrity and thus undercut the public confidence in this agency or
       this profession. Therefore, it is the policy of the St. Ann Police Department that employees are prohibited from
       posting, transmitting and/or disseminating any photographs, video or audio recording, likenesses, or images of
       the St. Ann Police Department logos, emblems, uniforms, marked or unmarked vehicles, equipment or other
       material that specifically identifies the St. Ann Police Department on any personal or social networking website
       or web page, without the expressed written permission of the Chief of Police, or designee.

       This policy is not meant to address one particular form of social media; rather social media in general, as
       advances in technology will occur and new tools will emerge.


       47.1     Definitions

                47.1.1 Blog: A self-published diary or commentary on a particular topic that may allow visitors to post
                       responses, reactions, or comments. The term is short for “Web log.”

                47.1.2 Page: The specific portion of a social media website where content is displayed and managed by
                       an individual or individuals with administrator rights.




Page 13 of 21
                                                      SAPD – 26.1.1

                47.1.3 Post: Content that an individual shares on a social media site or the act of publishing content on
                       a site.

                47.1.4 Profile: Information that a user provides about himself on a social networking site.

                47.1.5 Social Media: A category of Internet-based resources that integrate user-generated content and
                       user participation. This includes, but is not limited to, social networking sites (Facebook,
                       MySpace), microblogging sites (Twitter, Nixle), photo and video-sharing sites (Flickr, YouTube),
                       wikis (Wikipedia), blogs, and news sites (Digg, Reddit).

                47.1.6 Social Networks: Online platforms where users can create profiles, share information, and
                       socialize with others using a range of technologies.

                47.1.7 Speech: Expression or communication of thoughts or opinions in spoken word, in writing, by
                       expressive conduct, symbolism, photographs, videotape, or related forms of communication.

                47.1.8 Tweet: A post on Twitter or any similar microblogging site.

                47.1.9 Wiki: Web page(s) that can be edited collaboratively.

48.    Prohibited Activity - When using social media, employees should be mindful that their speech becomes part of the
       worldwide electronic domain. Therefore, employees shall not post or interact, including, but not limited to, liking,
       disliking, adding emojis, etc. with a post that contains material on the Internet that brings discredit to or may
       adversely affect the efficiency or integrity of the St. Ann Police Department or policing in general. Such actions
       may be considered Conduct Unbecoming.

       48.1     The following activities are specifically prohibited:

                48.1.1 Use of the St. Ann Police Department name, logo, patch, badge, uniforms, marked or unmarked
                       vehicles, equipment, or any other agency property, or any other identifying symbols without the
                       express permission of the Chief of Police or his designee.

                48.1.2 Posting, transmitting and/or disseminating any photographs or videos of official agency training,
                       activities, including crime scenes or accidents, or work-related assignments, without the express
                       permission of the Chief of Police or his designee.

                48.1.3 Posting a photograph of any individual wearing the St. Ann Police Department uniform or similar
                       attire that may be misidentified as an official St. Ann Police Department uniform.

                48.1.4 Posting, transmitting, or otherwise divulging or disseminating confidential or proprietary
                       information gained by reason of one’s authority or employment with the St. Ann Police
                       Department, including, but not limited to, sensitive or copyrighted information, information from
                       restricted-access databases, information from an ongoing criminal or administrative investigation
                       or prosecution, or photographs of suspects, arrestees or evidence without express permission
                       from the Chief of Police, or designee.

                48.1.5 Posting of personal comments in reference to an on-duty incident, response to resistance
                       incidents or comments related to pending investigations or prosecutions.




Page 14 of 21
                                                     SAPD – 26.1.1

                48.1.6 Posting of negative comments in reference to internal operations of the St. Ann Police
                       Department or specific conduct of supervisors or peers that impact the public perception of the
                       St. Ann Police Department.

                48.1.7 Posting of comments in reference to suspects, arrestees or citizens having business with the St.
                       Ann Police Department.

                48.1.8 Making any statements, speeches, appearances, and endorsements that could reasonably be
                       considered to represent the views or positions of the St. Ann Police Department without express
                       permission from the Chief of Police or his designee.

                48.1.9 Posting or linking to sexual, violent, racial or ethnically derogatory items, comments, references,
                       links, pictures, artwork, video or other material in such a manner as to associate said content with
                       the St. Ann Police Department, the City of St. Ann or any employee or agent thereof, unless
                       expressly approved by the Chief of Police or his designee.

                48.1.10 The use of any St. Ann Police Department or the City of St. Ann computer or electronic device by
                        employees to access social media without authorization.

                48.1.11 Surfing, posting, texting, tweeting or blogging or any other related or similar activities during duty
                        hours, unless for official St. Ann Police Department purposes.

                48.1.12 Using a City of St. Ann e-mail address to register for or respond to social media sites, unless for
                        official St. Ann Police Department purposes.

49.    Approval Process

       49.1     An employee seeking approval to make references to the St. Ann Police Department on any personal
                website, web page or any other public Internet forum shall submit a request, in writing, to the Chief of
                Police, or designee. The request shall describe the proposed reference and purpose and a list of the
                reference(s) and any media to be used. A printed layout of the entire web page, posting, or site shall be
                provided.

       49.2     The Chief of Police, or his designee, shall review the submitted request. Notification will be made to the
                requesting employee advising approval or disapproval of the request with reason(s).

       49.3     Limitations and Guidance

                49.3.1 Employees are reminded that as public employees, speech while on or off-duty, made pursuant
                       to their official duties (speech that owes its existence to the employee’s professional duties and
                       responsibilities), is not protected speech under the First Amendment and may form the basis for
                       discipline if deemed detrimental to the St. Ann Police Department. Employees should assume
                       that their speech and related activity on social media sites will reflect upon their office and the St.
                       Ann Police Department.

                49.3.2 Employees should consider the possible adverse consequences of Internet postings, such as
                       undermining another employee’s credibility, opening the door for cross-examination in civil or
                       criminal proceedings, future employment, and public, as well as private, embarrassment.




Page 15 of 21
                                                    SAPD – 26.1.1

       49.4     Employees are reminded to exercise good judgment and demonstrate personal accountability when
                choosing to participate in social-networking.

                49.4.1 Be selective about who you accept as a friend on a social network.

                49.4.2 Use caution when you click links that you receive in messages from your friends.

                49.4.3 Restrict your privacy.

                49.4.4 Do not post photographs or information that identifies you as a law enforcement officer.

                49.4.5 Assume that everything you put on a social networking site is permanent.

       49.5     Employees should be aware that they may be subject to civil liability for:

                49.5.1 Publishing or posting false information that harms the reputation of another person, group, or
                       organization (defamation);

                49.5.2 Publishing or posting private facts and personal information about someone without their
                       permission that has not been previously revealed to the public, is not of legitimate public
                       concern, and would be offensive to a reasonable person;

                49.5.3 Using someone else’s name, likeness, or other personal attributes without that person’s
                       permission for an exploitative purpose; or

                49.5.4 Publishing the creative work of another, trademarks, or certain confidential business information,
                       without the permission of the owner.

       49.6     Employees should be aware that privacy settings and social media sites are constantly in flux and they
                should never assume that personal information posted on such sites is protected.

       49.7     Employees should expect that any information created, transmitted, downloaded, exchanged, or
                discussed in a public online forum may be accessed by the St. Ann Police Department at any time without
                prior notice.

       49.8     Reporting

                49.8.1 Any employee becoming aware of or having knowledge of a posting or of any website or web
                       page in violation of the provisions of this General Order or other written directives shall notify
                       their supervisor immediately.

       49.9     Police Department Applicants

                49.9.1 All applicants seeking employment with the St. Ann Police Department shall be required to
                       complete an affidavit disclosing their participation in any social networking sites. This affidavit
                       shall include the name of the sites. The applicant shall provide the St. Ann Police Department
                       with access to their site as part of a background investigation.




Page 16 of 21
                SAPD – 26.1.1




Page 17 of 21
                                                    SAPD – 26.1.1



50.    Fraternization and Nepotism

       Policy

       It is the policy of the St. Ann Police Department to ensure members avoid any perceived or actual conflict of
       interest between their employment responsibilities and interests arising from familial, spousal and/or intimate
       relationships which a St. Ann Police Department member may have with another St. Ann Police Department
       member. The Department will investigate and act upon said violations, as well as, any violations of those
       specific prohibitions listed in the section entitled “Prohibited Actions.”

       The Department recognizes that fraternization is gender-neutral, meaning there is no presumption that
       fraternization is limited to or defined by interactions between members of different genders.

       The policy and procedures described are strictly limited to addressing the adverse impact of familial, spousal
       and/or intimate relationships, not the actual relationships. Except for the limited circumstances described in the
       section entitled “Prohibited Actions,” nothing in this policy is intended to control or examine the relationships
       that may exist or develop between members of the department.

       50.1     Definitions

                50.1.1 Applicant – Any person who has initiated an application for employment (in any capacity) with
                       the St. Ann Police Department.

                50.1.2 Direct Report – A member of the St. Ann Police Department who reports to or takes orders
                       directly from a higher-ranking member of the Department, without intervention or involvement
                       of another supervisor.

                50.1.3 Fraternization – For the purposes of this policy, “fraternization” is defined as a “intimate
                       relationship” (see 50.1.8) between members of the St. Ann Police Department that results in an
                       adverse impact on matters such as (but not limited to):

                        50.1.3.1 The Chain of Command;

                        50.1.3.2 The authority or objectivity of a supervisor;

                        50.1.3.3 The impartial participation in and application of Departmental activities; or

                        50.1.3.4 The good order and morale of the St. Ann Police Department as determined by the
                                 Chief of Police or his designee.

                50.1.4 Materially Adverse Effect – An effect, including, but not limited to those which:

                        50.1.4.1 Appreciably or significantly compromise St. Ann Police Department related work
                                 performance, objectivity, judgement, professionalism, business reputation or the
                                 manner in which a member may conduct himself or herself, or




Page 18 of 21
                                                    SAPD – 26.1.1

                        50.1.4.2 Causes the Department to suffer significant public disdain and/or loss of public
                                 esteem.

                50.1.5 Nepotism – Favoritism shown on the basis of family relationship, as in business and politics or
                       favoritism (as in appointment to a job) based on kinship.

                50.1.6 Trainee – For the purposes of this policy, a “Trainee” is considered to be any member who has
                       been hired for a position at the Department and has not yet completed Entry Level Training, the
                       Field Training program, and his/her entire probationary period.

                50.1.7 Relative – Regardless of appearing in the singular or plural, a spouse, father, mother, son,
                       daughter, uncle, aunt, first cousin, nephew, niece, brother, sister, father-in-law, mother-in-law,
                       son-in-law, daughter-in-law, brother-in-law, sister-in-law, stepfather, stepmother, stepsister,
                       stepson, stepdaughter, half-brother, half-sister, and members who are the biological or adoptive
                       parents of the same person.

                50.1.8 Intimate Relationship – For the purpose of this policy, an “intimate relationship” shall be one
                       characterized by a level of personal affection and/or familiarity not typically shared by coworkers
                       in the work environment, and involving (but not limited to) dating, physical intimacy, sexual
                       activity, or other similar behavior(s).




       50.2    Prohibited Actions
       The prohibited actions described in this section are directed at circumstances involving St. Ann Police
       Department members as well as persons for whom employment (or continued employment) with the
       Department is conditional and/or subject to some form of performance review: applicants, trainees, direct
       reports and civilian employees.

       Because the likelihood of an adverse impact from fraternization and/or nepotism in any of these circumstances
       is clearly predictable, the Department shall, in its efforts to provide a fair and impartial work environment, and
       set a strict standard of conduct.

                50.2.1 No member of the Department may enter into a personal, business, or intimate relationship with
                       an applicant.

                50.2.2 No member of the Department may enter into a personal, business, or intimate relationship with
                       a “Trainee”.

                50.2.3 No member of the Department may work as a direct report to a higher-ranking member of the
                       Department to whom he/she is related, married, or with whom he/she is engaged in an intimate
                       relationship.

                50.2.4 Members may not select or apply for assignments which will place them under the direct
                       supervision or management of a higher-ranking member of the Department to who he/she is
                       related, married, or with whom he/she is engaged in an intimate relationship. This includes
                       extra-duty employment.




Page 19 of 21
                                                    SAPD – 26.1.1

                50.2.5 No member of the Department shall participate in any way with the appointment, assignment,
                       employment, promotion or advancement of a member of the Department to whom he/she is
                       related, married, or with whom he/she is engaged in an intimate relationship.

                50.2.6 During the selection process for promotion and assignment (including, but not limited to
                       members requesting assignments to specific work shifts) all members are required to disclose to
                       their supervisors the identity of any relative, spouse and/or intimate partner employed by the
                       Department who meaningfully participated in any way, in the selection process.

                50.2.7 Members upon discovery shall notify their immediate supervisor that they are working in
                       substantial contact with a relative, spouse, and/or intimate partner.

       50.3     Required Actions for All Members

                50.3.1 Do not enter into personal, business, or intimate relationship with an applicant.

                50.3.2 Do not enter into a personal, business, or intimate relationship with a “Trainee”.

                50.3.3 If you are related to, married to, or maintain an intimate relationship with a higher-ranking
                       member or the Department, do not:

                        50.3.3.1 Use that relationship to seek special treatment or consideration for yourself or
                                 another member;

                        50.3.3.2 Accept or pursue any assignment that would make you a direct report to that
                                 member; or

                        50.3.3.3 Conduct yourself in a manner that, in any public or on-duty setting, diminishes that
                                 member’s authority or rank.

                50.3.4 Allegations of fraternization and/or nepotism may be reported:

                        50.3.4.1 To your commanding officer, via Chain of Command; or

                        50.3.4.2 Directly to the Office of Internal Affairs.

       50.4     Supervisor Responsibilities

                50.4.1 St. Ann Police Department supervisors will not knowingly make a job assignment of a member
                       that may foreseeably foster or likely results in the creation of a “materially adverse effect” on the
                       Department due to the nature of a relationship that exists between members who are relatives,
                       intimately and/or personally involved or to whom have a business relationship. Circumstances
                       that will foreseeably foster or probably cause a “materially adverse effect” on the Department
                       include, but are not limited to the following:

                        50.4.1.1    A member, who is a relative, spouse or intimately involved, serves as a supervisor,
                                   training officer, program administrator, or

                        50.4.1.2 A member who is related to or intimately involved with another member, while both
                                 serve on the same squad or in the same unit,


Page 20 of 21
                                                   SAPD – 26.1.1

                        50.4.1.3 A member, who related to or in an intimate relationship with another member while
                                 serving together in an undercover or tactical operation.

                50.4.2 A member, who is a relative of another member, may be assigned to the same squad, division or
                       bureau as long as substantial direct contact and a “materially adverse effect” in the department is
                       avoided.

                50.4.3 Any complaint brought to your attention alleging fraternization and nepotism shall be
                       documented and investigated:

                        50.4.3.1 In the same fashion as any other complaint of misconduct or wrongdoing; and

                        50.4.3.2 In accordance with General Order 26.1.4, Disciplinary System.

       50.5    Exceptions
       Only the Chief of Police or designee may make exceptions to the directives in this policy such that members may
       be assigned or reassigned to best serve the City of St. Ann, fulfill and support the mission of the Department,
       promote safety and welfare, avoid the creation or continuation of conflicts of interest, and enhance the quality
       and efficiency of member service.




BY ORDER OF:
Signature on File
Aaron Jimenez
Chief of Police
Approved Date: 05/16/2016
Revised Approval Date: 08/20/2019
Revised Approval Date: 10/22/2019
Revised Approval Date: 03/11/2021
Revised Approval Date: 05/10/2021
Expiration: Indefinite




Page 21 of 21
